Beck, Oh. J.
I. Yarious facts are pleaded as defenses, as that the note and mortgage in suit were procured by fraud and duress; that defendants had purchased the land mortgaged of plaintiff and received a deed therefor, and had given notes and a mortgage upon which they made certain payments; that this *271deed was obtained by plaintiff from them by fraud; and that, through the fraud and threats of plaintiff, defendants were induced to execute the note and mortgage in suit fora greater amount than was due for the purchase of the land, which was secured by the first mortgage. The case is hardly presented to us with sufficient clearness, but it is obvious that the points relied upon by defendants’ counsel involve the invalidity of the note and mortgage by reason of fraud and duress, and the amount due thereon, which they insist is reduced by certain payments not allowed and credited'upon the debt.
1. fraud : and deuce.’ II. There is no doubtful question of law in the case; it turns wholly upon the facts. It is not our custom to discuss the evidence in such cases, but to simply state our conclusions thereon. "VYe do not think the evidence sustains defendants’ position that the mortgage is void for fraud and duress inducing its execution. The deed of the land executed' by plaintiff to defendants may have been improperly and wrongfully obtained and held by plaintiff. But we-do not discover what bearing that act could have had inducing defendants to execute the note and mortgage in suit, which were made upon a settlement of the amount due plaintiff for the land. This settlement is not shown to have been procured by fraud or misrepresentations, and, consider-' ing the whole evidence, we are not prepared to say that it did not result in justly determining the amount due plaintiff. That amount, as fixed by the settlement and the mortgage, was for a long time acquiesced in by defendants, and recognized by an accounting, and by payments upon the mortgage. TYe are unable to say from the evidence that defendants have not been credited for all suras they have paid upon the debt.
oour£ro5nstrloifwhen disregarded. III. Plaintiff files an amended abstract which in some particulars is not admitted to be correct by defendants. YYe have found it unnecessary to go to the record, for ^ie reason that we decide the case upon the abstract of defendants,. and those portions of piaintiff’s abstract which are not denied. Sónie *272provisions of tlie decree are not brought in question. They need not be otherwise referred to here.
The decree of the circuit court will be affirmed as it stands, and a 'proce&m&o to that effect will be issued to the court below.
Affirmed.